  Case 4:20-cv-00095-RSB-CLR Document 26 Filed 08/04/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 HOSEA SCOTT,

               Plaintiff,                                CIVIL ACTION NO.: 4:20-cv-095

        v.

 OFFICER THORPE and CHATHAM
 COUNTY OF SAVANNAH, GEORGIA
 POLICE DEPARTMENT,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s June 18, 2020, Report and Recommendation, (doc. 15), to which Plaintiff has not filed

objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 15), as the

opinion of the Court and REVOKES Plaintiff’s in forma pauperis status. As plaintiff has

proactively remitted the necessary filing fee prior to this adoption order, the Magistrate’s

recommendation that he be granted 14 days to do so is moot.

       SO ORDERED, this 4th day of August, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
